Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 5/16/2022 has been entered.  Claims 1-23 are pending.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 19 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Segura Perales et al. (US 2019/0386988 hereinafter Perales) in view of Kim et al. (US 2016/0065572 hereinafter Kim) and further in view of Osborn et al. (US 2019/0384901 hereinafter Osborn).
Regarding claim 1, Perales discloses a multi-factor authentication system comprising: 
one or more processors (FIG. 1, ¶ [0084]); and 
memory in communication with the one or more processors and storing instructions that, when executed by the one or more processors, are configured to cause the system to (FIG. 1, ¶ [0084]): 
receive, from a user device having a short-range contactless communication connection with a wearable device being worn on an appendage of a user, confirmation that a first-type authentication has been completed (¶ [0084], [0087]; i.e. the electronic device which communicates with a wearable bracelet using any wireless connection such as Bluetooth receives a successful confirmation of a first authentication factor from the service provider); 
cause the wearable device to activate at least a first biosensor of the wearable device, the first biosensor being configured to detect at least a first [[surface electromyogram (sEMG)]] Photoplethysmogram (PPG) signal on the user's skin proximate a first muscle and occurring in response to a first movement of the first muscle to perform a first gesture (¶ [0020], [0033]-[0034], [0090]-[0096]; i.e. triggering the wearable device to perform second factor authentication which detect biometric signal such as Photoplethysmogram (PPG) in response to triggering event such as change in the user’s motion), wherein the first gesture comprises a change in angle of a hand of the user relative to a forearm of the user; 
receive a first user signature from the user device, the first user signature being generated by the wearable device based on the first sEMG signal; 
determine whether the first user signature matches stored authentication training data beyond a predetermined confidence threshold (¶ [0079]-[0087], [0099]-[0100]; i.e. authenticating the user by checking if the biometric signature is within the defined thresholds); and 
responsive to determining that the first user signature matches the stored authentication training data beyond the predetermined confidence threshold, completing a second-type authentication to authenticate the user on the user device (¶ [0079]-[0087], [0099]-[0101]; i.e. the authentication result is determined based on comparing with the defined threshold to whether allowing or denying user access to services).
Perales does not explicitly disclose surface electromyogram (sEMG); wherein the first gesture comprises a change in angle of a hand of the user relative to a forearm of the user; and receive a first user signature from the user device, the first user signature being generated by the wearable device based on the first sEMG signal.
However, Kim discloses surface electromyogram (sEMG) (¶ [0031]); and receive a first user signature from the user device (FIG. 3-4 and 6-7), 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Kim‘s teaching into Perales in order to increase the reliability of authentication using biometric information (Kim, ¶ [0003]-[0007]).
Osborn discloses wherein the first gesture comprises a change in angle of a hand of the user relative to a forearm of the user (¶ [0070]-[0072], [0165]); and the first user signature being generated by the wearable device based on the first sEMG signal (FIG. 3A-B & 4, ¶ [0069], [0078], [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Osborn‘s teaching into Perales in view of Kim in order to continuously authenticate the user using biometrical information to prevent man-in-the-middle cybersecurity intrusions (Osborn, ¶ [0109]-[0110]).
Regarding claim 2, Perales in view of Kim and Osborn discloses the system of claim 1, wherein authenticating the user on the user device allows the user to access secure content on the user device (Perales, ¶ [0087], [0105]-[0108]; Osborn ¶ [0068]).
Regarding claim 3, Perales in view of Kim and Osborn discloses the system of claim 1, wherein authenticating the user allows the user on the user device to access a secure application on the user device (Perales, ¶ [0087] , [0105]-[0108]; Osborn ¶ [0068]).
Regarding claim 4, Perales in view of Kim and Osborn discloses the system of claim 1, wherein authenticating the user allows the user on the user device to complete a financial transaction using the user device (Kim, ¶ [0006], [0075]; Osborn ¶ [0068]).
Regarding claim 7, Perales in view of Kim and Osborn discloses the system of claim 1, wherein the first user signature is generated by quantizing the first sEMG signal, and the first user signature includes less data than the first sEMG signal (Osborn, ¶ [0069], [0107]).
Regarding claim 8, Perales in view of Kim and Osborn discloses the system of claim 1 further comprising instructions that, when executed by the one or more processors, are configured to cause the system to direct the user device to display a message prompting the user to perform the first gesture (Kim, ¶ [0026], [0030]-[0031], [0036]).
Regarding claim 9, Perales in view of Kim and Osborn discloses the system of claim 8, wherein the first gesture comprises a sequence of gestures (Kim, ¶ [0031]; i.e. operation information of a hand and an arm using electromyography).
Regarding claim 10, Perales in view of Kim and Osborn discloses the system of claim 8, wherein the message illustrates the first gesture (Kim, ¶ [0031]; i.e. operation information of a hand and an arm using electromyography).
Regarding claim 11, Perales in view of Kim and Osborn discloses the system of claim 1 further comprising instructions that, when executed by the one or more processors, are configured to cause the system to: receive a plurality of confirmed user signatures associated with the user, the plurality of confirmed user signatures being based on a plurality of quantized sEMG signals (Perales, ¶ [0020], [0031], [0076]-[0079]; Kim, ¶ [0031]); storing the plurality of confirmed user signatures as authentication training data (Perales, ¶ [0020], [0031], [0076]-[0079]; Kim, ¶ [0031]); and iteratively updating the authentication training data to include a respective sEMG signal when the second-type authentication is completed (Perales, ¶ [0014], [0031], [0076]-[0079]; Kim, ¶ [0031]).
Regarding claim 12, Perales in view of Kim and Osborn discloses the system of claim 1 further comprising instructions that, when executed by the one or more processors, are configured to cause the system to selectively adjust the predetermined confidence threshold based on a duration since receipt of a prior sEMG signal associated with the user (Perales, ¶ [0081]; Kim, ¶ [0031]).
Regarding claim 13, Perales in view of Kim and Osborn discloses the system of claim 1, wherein the first-type authentication comprises one or more identifications of a passcode identification, a fingerprint identification, and a facial recognition identification (Perales, ¶ [0087]; Kim, ¶ [0030]-[0031]).

Claims 14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0065572 hereinafter Kim) in view of Segura Perales et al. (US 2019/0386988 hereinafter Perales) and further in view of Osborn et al. (US 2019/0384901 hereinafter Osborn). 
Regarding claim 14, Kim discloses a method for authenticating a user to provide access to a secure user device, the method comprising: 
receiving a first user input associated with a first authentication from the user device (FIG. 1-7, ¶ [0030]-[0031]; i.e. receiving first authentication information such as user fingerprint, iris information, etc.); 
determining whether the first user input matches stored first authentication training data (¶ [0031], [0051]; i.e. comparing the authentication information with pre-stored information) beyond a first predetermined confidence threshold; 
responsive to determining that the first user input matches the stored first authentication training data beyond the first predetermined confidence threshold, completing the first authentication and performing a second authentication comprising (FIG. 1-7, ¶ [0035]-[0036]; i.e. performing second authentication upon the success of the first authentication): 
causing at least a first biosensor of a wearable user device to activate, the first biosensor being configured to detect at least a first surface electromyogram (sEMG) signal on the user's skin proximate a first muscle and occurring in response to a first movement of the first muscle to perform a first gesture (FIG. 1-7, ¶ [0009], [0030]-[0031]; i.e. requesting wearable device to collect biometric information such as operation information of a hand and an arm using electromyography), wherein the first gesture comprises a change in angle of a hand of the user relative to a forearm of the user;; 
determining whether a first user signature [[that is generated based on the first sEMG signal]] matches stored second authentication training data (FIG. 1-7, ¶ [0031], [0051]; i.e. comparing the authentication information with pre-stored information) beyond a second predetermined confidence threshold; and 
responsive to determining that the first user signature matches the stored second authentication training data beyond the second predetermined confidence threshold, completing the secondary authentication to provide access to the user device to the user (FIG. 1-7, ¶ [0006], [0047]-[0048], [0075]; i.e. upon the success of the first and second authentication, perform operation such as reading information on a device).
Kim discloses determining whether the authentication information matches stored information but does not explicitly disclose beyond a first predetermined confidence threshold; and the user signature is generated based on the first sEMG signal, wherein the first gesture comprises a change in angle of a hand of the user relative to a forearm of the user.
However, Perales discloses determining whether the authentication information matches stored information beyond a first predetermined confidence threshold (¶ [0079]-[0087], [0099]-[0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Perales‘s teaching into Kim in order to provide a highly reliable authentication at low cost (Perales, ¶ [0016]-[0017]).
Osborn discloses wherein the first gesture comprises a change in angle of a hand of the user relative to a forearm of the user (¶ [0070]-[0072], [0165]); and the user signature is generated based on the first sEMG signal (FIG. 3A-B & 4, ¶ [0069], [0078], [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Osborn‘s teaching into Perales in view of Kim in order to continuously authenticate the user using biometrical information to prevent man-in-the-middle cybersecurity intrusions (Osborn, ¶ [0109]-[0110]).


Regarding claim 16, Kim in view of Perales and Osborn discloses the method of claim 14 further comprising: responsive to determining that the first user input does not match the stored first authentication training data beyond the first predetermined confidence threshold, causing the user device to display a message prompting the user to re-provide the first user input (Kim, ¶ [0030]-[0031], [0036]); and responsive to determining that the first user signature does not match the stored second authentication training data beyond the second predetermined confidence threshold, causing the user device to display a message prompting the user to re-perform the first gesture (Kim, ¶ [0030]-[0031], [0036]).
Regarding claim 17, Kim in view of Perales and Osborn discloses the method of claim 14, wherein the wearable user device has a short-range contactless communication connection with the user device (Kim, FIG. 1, ¶ [0026], [0046]; Perales, ¶ [0087]).
Regarding claim 18, Kim in view of Perales and Osborn discloses the method of claim 14, wherein determining whether the first user signature matches the stored second authentication training data beyond the second predetermined confidence threshold further comprises: receiving the first sEMG signal from the wearable device (Kim, ¶ [0031]; Perales, ¶ [0079]-[0087], [0099]-[0101]; Osborn, FIG. 3A-B & 4, ¶ [ [0142]); and quantizing the first sEMG signal to generate the first user signature (Osborn, FIG. 3A-B & 4, ¶ [0142]).
Regarding claim 19, Kim discloses a wearable electronic device comprising: 
a body having an outer-facing surface configured to emit arrangements of lights to form a display and an inner-facing surface opposite the outer-facing surface (FIG. 1, ¶ [0026]; i.e. smartwatch, wristband, and or eyewear); 
a strap connected to the body and configured to secure the body to an appendage of a user with at least a portion of the strap extending over the user's skin proximate a first muscle (FIG. 1, ¶ [0026]; i.e. smartwatch, wristband, and or eyewear); 
a first user input sensor comprising a body portion connected to at least a portion of the body and a strap portion connected to at least a portion of the strap, the strap portion adjoining the body portion to form a closed circuit, the strap portion extending along a full length of the strap and the body portion extending a full length of the inner-facing surface, wherein the first user input sensor further comprises a biosensor configured to detect a first-type user input for conducting a first-type user authentication (FIG. 1, ¶ [0007], [0030]-[0031], [0087]; i.e. sensors that collect different types of biometric information), the first-type user input comprising a first surface electromyogram (sEMG) signal on the user's skin proximate the first muscle that occurs in response to a movement of the first muscle to perform a first gesture (FIG. 1, ¶ [0030]-[0031]; i.e. the biometric information include the operation information of a hand and an arm using electromyography), wherein the first gesture comprises a change in angle of a hand of the user relative to a forearm of the user;  
a second user input sensor connected to at least a portion of the body, the second user input sensor being configured to detect a second-type user input for conducting a second-type user authentication that differs from the first-type user authentication (FIG. 1, ¶ [0007], [0030]-[0031], [0087]; i.e. sensors that collect different types of biometric information); 
one or more processors housed in the body (FIG. 1); and 
memory, in communication with the one or more processors (FIG. 1), and storing instructions that, when executed by the one or more processors, are configured to cause the wearable electronic device to: 
detect the first sEMG signal with the biosensor (¶ [0007], [0030]-[0031]; i.e. sensing the operation information of a hand and an arm using electromyography); 
generate a first user signature based on the first sEMG signal; 
provide the first user signature to a user device associated with the user (FIG. 1-7, ¶ [0030]-[0031], [0050]-[0052]; i.e. providing the authentication information to a terminal); 
responsive to receiving, from the user device, an indication that the user signature associated with the first sEMG signal matches a stored user signature [[beyond a predetermined confidence threshold]] to complete the first-type authentication, complete the second-type authentication to provide access to the wearable electronic device to the user, wherein access to the wearable electronic device is configured to be withheld from the user until completion of the first-type authentication and the second-type authentication (FIG. 1-7, ¶ [0006], [0047]-[0048], [0075]; i.e. upon the success of the first and second authentication, perform operation such as reading information on a device).
Kim discloses matching the authentication information with stored information but does not explicitly disclose beyond a first predetermined confidence threshold; and generate a first user signature based on the first sEMG signal, wherein the first gesture comprises a change in angle of a hand of the user relative to a forearm of the user.
However, Perales discloses determining whether the authentication information matches stored information beyond a first predetermined confidence threshold (¶ [0079]-[0087], [0099]-[0101]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Perales‘s teaching into Kim in order to provide a highly reliable authentication at low cost (Perales, ¶ [0016]-[0017]). 
Osborn discloses wherein the first gesture comprises a change in angle of a hand of the user relative to a forearm of the user (¶ [0070]-[0072], [0165]); and generate a first user signature based on the first sEMG signal (FIG. 3A-B & 4, ¶ [0069], [0078], [0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Osborn‘s teaching into Perales in view of Kim in order to continuously authenticate the user using biometrical information to prevent man-in-the-middle cybersecurity intrusions (Osborn, ¶ [0109]-[0110]).
Regarding claim 20, Kim in view of Perales and Osborn discloses the wearable electronic device of claim 19 further comprising a short-range contactless communication interface, wherein the wearable user device is configured to provide the first signature to the user device and receive the indication from the user device via a short-range contactless communication interface connection (Kim, FIG. 1, ¶ [0026], [0046], Perales, ¶ [0087]).
Regarding claim 21, Kim in view of Perales and Osborn discloses the wearable electronic device of claim 19 further comprising instructions that, when executed by the one or more processors, are configured to cause the wearable electronic device to: responsive to receiving, from the user device, an indication that a user signature associated with the first sEMG signal does not match the stored user signature beyond the predetermined confidence threshold, cause the display to show a message prompting the user to re-perform the first gesture (Kim, ¶ [0030]-[0031], [0036]).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Segura Perales et al. (US 2019/0386988 hereinafter Perales) in view of Kim et al. (US 2016/0065572 hereinafter Kim) and Osborn et al. (US 2019/0384901 hereinafter Osborn) and further in view of Guo et al. (US 2016/0324487 hereinafter Guo).
Regarding claim 5, Perales in view of Kim and Osborn discloses the system of claim 1, wherein: the wearable device is a smart watch comprising a body and a strap connected to the body such that the smart watch is secured to a wrist of the user when the smart watch is in a worn configuration (Perales, FIG. 1, ¶ [0073]; Kim, FIG. 1, ¶ [0026], [0068]); the body has an outward-facing display face and a back face, with at least a portion of the back face and at least a portion of the strap collectively forming a contact region that contacts the wrist of the user when the smart watch is in the worn configuration (Perales, FIG. 1, ¶ [0073]; Kim, FIG. 1, ¶ [0026], [0068]); and the first biosensor extends along the entire contact region when the smart watch is in the worn configuration.
Perales in view of Kim and Osborn does not explicitly disclose the first biosensor extends along the entire contact region when the smart watch is in the worn configuration.
However, Guo discloses the first biosensor extends along the entire contact region when the smart watch is in the worn configuration (FIG. 1, ¶ [0029]-[0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Guo‘s teaching into Perales in view of Kim and Osborn in order to integrate personal computing and health care into a wearable device (Guo, ¶ [0004], [0011]).
Regarding claim 6, Perales in view of Kim and Osborn discloses the system of claim 1.
Perales in view of Kim and Osborn does not explicitly disclose wherein the first biosensor extends along a full length of the strap and along a full length of the back face.
However, Guo discloses wherein the first biosensor extends along a full length of the strap and along a full length of the back face (FIG. 1, ¶ [0029]-[0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Guo‘s teaching into Perales in view of Kim and Osborn in order to integrate personal computing and health care into a wearable device (Guo, ¶ [0004], [0011]).

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Perales and Osborn and further in view of Guo et al. (US 2016/0324487 hereinafter Guo). 
Regarding claim 15, Kim in view of Perales and Osborn discloses the method of claim 14, wherein the wearable user device comprises a body and a strap configured to secure the body to an appendage of the user (Kim, Fig. 1), and the first biosensor extends a full length of the strap.
Kim in view of Perales and Osborn does not explicitly disclose the first biosensor extends a full length of the strap.
However, Guo discloses the first biosensor extends a full length of the strap (FIG. 1, ¶ [0029]-[0035]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Guo‘s teaching into Kim in view of Perales and Osborn in order to integrate personal computing and health care into a wearable device (Guo, ¶ [0004], [0011]).
Regarding claim 23, Kim in view of Perales and Osborn discloses the wearable electronic device of claim 19.
 Kim in view of Perales and Osborn does not explicitly disclose wherein the strap is detachably connected to the body such that when the strap is reattached to the body, the strap portion and the body portion rejoin to form the closed circuit.
However, Guo discloses wherein the strap is detachably connected to the body such that when the strap is reattached to the body, the strap portion and the body portion rejoin to form the closed circuit (FIG. 1, ¶ [0029]-[0035], [0058]). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Guo‘s teaching into Kim in view of Perales and Osborn in order to integrate personal computing and health care into a wearable device (Guo, ¶ [0004], [0011]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Perales and Osborn and further in view of Hodge (US 10,366,599). 
Regarding claim 22, Kim in view of Perales and Osborn discloses the wearable electronic device of claim 19 further comprising a heartrate sensor, one or more motion sensors, and instructions that, when executed by the one or more processors, are configured to cause the wearable electronic device to: cause the heartrate sensor to detect a heartrate of the user (Kim, ¶ [0031], [0051], [0082]; Perales, ¶ [0014], Osborn, ¶ [0126]); identify one or more predetermined activities that the user is engaged in based at least in part on the detected heartrate; identify one or more known gestures associated with identified one or more predetermined activities for the user (Kim, ¶ [0031]; Perales, ¶ [0080]); detect, via the one or more motion sensors, a user movement associated with the identified one or more known gestures (Kim, ¶ [0051]; Perales, ¶ [0019]); and passively cause the biosensor to detect the first sEMG signal responsive to detecting the user movement associated with the identified one or more known gestures and without requiring further action from the user (Kim, ¶ [0031]-[0032]).
Kim in view of Perales and Osborn does not explicitly disclose identify one or more predetermined activities that the user is engaged in based at least in part on the detected heartrate.
However, Hodge discloses identify one or more predetermined activities that the user is engaged in based at least in part on the detected heartrate (col. 3, lines 47-61). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Hodge‘s teaching into Kim in view of Perales and Osborn in order to detect abnormal activities associated with biometric information (Hodge, col. 9, lines 45-58).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435